UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6700


VICTOR WARDELL WRIGHT,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:14-cv-03035-DKC; 8:19-cv-01874-
DKC)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor Wardell Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor Wardell Wright seeks to appeal the district court’s order placing his case in

abeyance pending resolution of United States v. Proctor, No. 19-7071. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Wright seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. In light of this disposition, we deny Wright’s motion to

amend. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2